   8:20-cr-00324-RFR-MDN Doc # 26 Filed: 01/25/21 Page 1 of 1 - Page ID # 42




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:20CR324

          vs.
                                                                   AMENDED
ANTHONY D. GILL,                                                    ORDER

                      Defendant.



       After an oral review of financials, I find that the above-named defendant is
eligible for appointment of counsel pursuant to the Criminal Justice Act, 18 U.S.C.
§3006A, and Amended Criminal Justice Act Plan for the District of Nebraska.


       IT IS ORDERED that Chinedu Igbokwe is appointed as attorney of record for the
above-named defendant in this matter and shall forthwith file an appearance in this
matter.


       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall
forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the
name and other identifying information of the CJA Panel attorney identified in
accordance with the Criminal Justice Act Plan for this district.


       IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to
the Federal Public Defender for the District of Nebraska and Chinedu Igbokwe.



       DATED this 25th day of January, 2021.

                                                 BY THE COURT:

                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
